DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
This action is in response to the amendment dated 6/17/2022 that has been entered with the submission of the request for continued examination dated 7/6/2022.  Claims 1, 8 and 16 are currently amended.  Claim 12 has been canceled.  No claims are newly added.  Presently, claims 1-11 and 13-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant argues the rejections of claims 1-11 and 13-20 under 35 U.S.C 103 as being unpatentable over Graham et al. (US 5829477) in view of Newton (US 7617839) on pages 7-11 of the response filed 6/17/2022.
Applicant argues that the Graham et al. reference and/or the Newton reference does not disclose or suggest a first groove location is located above a diaphragm and a second groove location is located below the diaphragm.  
However, it is considered that the Graham et al. reference discloses where a first groove location is located above a diaphragm (Graham et al.: considered the diaphragm 48 as shown in figure 3).  Further, it is considered that the first groove in which the seal 42 is located is located on one side of the diaphragm 48 and wherein the first groove location can be considered to be located above the diaphragm when the cartridge 14 is rotated 180 degrees from the orientation depicted in the figure 3.  
Additionally, it is considered that the Newton reference discloses a spring cap (Newton: 14) wherein the spring cap includes a groove (O-ring 20 is received within the groove area) located on an external wall of the spring cap (it is considered that the wall of the flange 18 that contains the groove that supports the O-ring 20 is an external wall of the spring cap). 
Further, it is considered that, in the combination of the Graham et al. reference and the Newton reference, the location of the second groove would be located on the opposite side of the diaphragm compared to the first groove location since the body is located on the opposite side of the diaphragm when compared with the spring cap.  Therefore, it is considered that the second groove location would be located below the diaphragm while the first groove location would be above the diaphragm when the cartridge of the combination of the Graham et al. reference and the Newton reference would be rotated 180 degrees relative to the orientation depicted in figure 3 of the Graham et al. reference).
It is considered that the recitations of “above” and “below” are recitations of the relative locations of the associated elements.  Further, it is considered that one of ordinary skill in the art would be able to rotate a device from the orientation depicted in the figures (i.e., figure 3 of the Graham et al. reference) as long as the device would be able to function properly.  Since the device of the Graham et al. reference utilizes springs (spring 62 and the spring located in the chamber 52), it is considered that the device would be capable to be operated in an orientation that is rotated 180 degrees from the orientation depicted in figure 3.
Therefore, applicant’s arguments are not persuasive.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 4/22/2019.  These drawings are acceptable.
It is noted that the drawings include 75 pages of drawings.  The lengthy listing of drawings has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 14 and 15 contain the following informalities:  
Claim 14 recites the limitation “a diaphragm” in lines 1-2.  Claim 14 indirectly depends from claim 8.  Claim 8 recites “a diaphragm” in line 5.  Therefore, it appears that the recitation of “a diaphragm” in claim 14 should be “the diaphragm”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimboym (US 5762102).
Regarding claim 8, the Rimboym reference discloses a movement system (it is considered that the balance valves 17 and 18 control the movement of the piston 3 and the valve 5) comprising: a cartridge (it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) with a cartridge inlet area (it is considered that the opening through which the pin 78 extends constitutes a cartridge inlet area) and a cartridge outlet area (it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a cartridge outlet area); the cartridge including a spring cap (it is considered that the combination of 84 and 71 constitutes a spring cap) with a groove (the O-ring seal 72 is located within the groove) located on an external wall of the spring cap (the groove in which the O-ring seal 72 is located on an external surface of the element 71 as depicted in figure 2) and a spring cap O-ring (72) coupled to the spring cap via the groove located on the external wall of the spring cap (see figure 2) where a groove location is located below a diaphragm (the location of the groove that receives the O-ring seal 72 is located below the diaphragm 73 in the orientation depicted in figure 2); a housing (86) with a housing inlet area (it is considered that the port 15 of the housing 86 constitutes an inlet area) and a housing outlet area (it is considered that the port 14 of the housing 86 constitutes an outlet area); wherein the cartridge transfers a fluid from the housing inlet area to the housing outlet area independent of a relative position of the cartridge inlet area to the housing inlet area and the cartridge outlet area to the housing outlet area (it is considered that the port 14 is always in fluid communication with the outlet of the cartridge proximate the perforated spacer 75 and the port 15 is always in fluid communication with the inlet of the cartridge at the opening through which the pin 78 extends regardless of the rotational position of the cartridge within the housing 86).
It is considered that the cartridge of the Rimboym reference has the structure that is capable of transferring at least one or more gases and one or more liquids.
In regards to claim 9, the Rimboym reference discloses wherein the cartridge includes a body (considered the combination of 81 and 77) with a first groove (it is considered that the upper portion of the seal 76 is received within the first groove), the body including a body inlet area (it is considered that the opening through which the pin 78 extends constitutes a body inlet area) and a body outlet area (it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a body outlet area).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimboym (US 5762102) in view of Hansen (US 3347266).
Regarding claim 1, the Rimboym reference discloses a cartridge (it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) comprising a body (considered the combination of 81 and 77) with a first groove (it is considered that the upper portion of the seal 76 is received within the first groove) located on an external wall of the body where a first groove location is located above a diaphragm (the first groove is located above the diaphragm 73 in the orientation depicted in figure 2), the body including a body inlet area (it is considered that the opening through which the pin 78 extends constitutes a body inlet area) and a body outlet area (it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a body outlet area); a seal (considered the upper portion of the seal 76 that is received within the first groove) coupled to the body via the first groove located on the external wall of the body (see figure 2); a throttle pin (78) coupled to a top retainer (74; coupled through threaded pin 80) through the [body] inlet area; a spring cap (considered the combination of 71 and 84) with a second groove (the seal 72 is located within the second groove) located on an external wall of the spring cap (see figure 2) where a second groove location is located below the diaphragm (73; the second groove is located below the diaphragm 73 in the orientation depicted in figure 2); a spring cap O-ring (seal 72 constitutes an O-ring) coupled to the spring cap via the second groove located on the external wall of the spring cap; a spring (85) coupled to a bottom retainer (it is considered that elements 82 and 83 constitute a bottom retainer); the diaphragm (73) coupled to the bottom retainer (through the threaded pin 80 as depicted in figure 2); and the top retainer is coupled to the diaphragm (it is considered that the diaphragm 73 is coupled to the top retainer 74 through the interaction of the threaded pin 80 with the throttle pin 78 and the nut 83).
The Rimboym reference does not expressly disclose wherein the seal received within the first groove is an O-ring.
However, the Hansen reference teaches a cartridge (see figure 1) having a body (48) having a first groove (O-ring seal 52 is located within the first groove) and a spring cap (4) having a second groove (O-ring seal 18 is located within the second groove) and wherein an O-ring (52) is received within the first groove and a spring cap O-ring (18) is received within the second groove wherein the O-ring (52) and the spring cap O-ring (18) seal against a housing (66).
The substitution of one known element (the seal received within the first groove is an O-ring as shown in Hansen) for another (the seal received within the first groove as shown in Rimboym) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the seal being an O-ring shown in Hansen would have yielded predictable results, namely, a seal between the body of the cartridge and the element in which the cartridge is inserted in Rimboym to prevent a leakage of fluid flow between the body of the cartridge and the element in which the cartridge is inserted.
In regards to claim 2, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge (Rimboym: it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) is configured to be inserted into a device (Rimboym: balance valve 17; see figure 1).
In regards to claim 3, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge (Rimboym: it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) is configured to be inserted into an existing device (Rimboym: balance valves 17 and 18; see figure 1) where the existing device has one or more inlet ports and outlet ports (Rimboym: it is considered that ports 13, 14, 15 and 16 define various ports in the balance valves 17 and 18) in any locations on the existing device.  
In regards to claim 4, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein a cartridge inlet area (Rimboym: it is considered that the opening through which the pin 78 extends constitutes a cartridge inlet area) and a cartridge outlet area (Rimboym: it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a cartridge outlet area) are in series with each other (Rimboym: see figure 2).
In regards to claim 5, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein a cartridge inlet area (Rimboym: it is considered that the opening through which the pin 78 extends constitutes a cartridge inlet area) and a cartridge outlet area (Rimboym: it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a cartridge outlet area) are at a 90 degree angle to each other (Rimboym: see figure 2 for the cartridge inlet area and the cartridge outlet area being at a 90 degree angle relative to each other).
In regards to claim 6, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the body (Rimboym: considered the combination of 81 and 77) includes a 360 degree outlet passage (Rimboym: it is considered that the outlet passage that is proximate the perforated spacer 75 defines a 360 degree outlet passage).
In regards to claim 7, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the spring cap (Rimboym: considered the combination of 84 and 71)  is configured to create a seal by compressing the diaphragm (Rimboym: 73) to the body (Rimboym: it is considered that the diaphragm 73 is held between the spring cap and the body and would, therefore, create a seal).
In regards to claim 10, the Rimboym reference discloses a seal (76) coupled to the body via the first groove.
The Rimboym reference does not expressly disclose wherein the seal received within the first groove is an O-ring.
However, the Hansen reference teaches a cartridge (see figure 1) having a body (48) having a first groove (O-ring seal 52 is located within the first groove) and a spring cap (4) having a second groove (O-ring seal 18 is located within the second groove) and wherein an O-ring (52) is received within the first groove and a spring cap O-ring (18) is received within the second groove wherein the O-ring (52) and the spring cap O-ring (18) seal against a housing (66).
The substitution of one known element (the seal received within the first groove is an O-ring as shown in Hansen) for another (the seal received within the first groove as shown in Rimboym) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the seal being an O-ring shown in Hansen would have yielded predictable results, namely, a seal between the body of the cartridge and the element in which the cartridge is inserted in Rimboym to prevent a leakage of fluid flow between the body of the cartridge and the element in which the cartridge is inserted.
In regards to claim 11, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge includes a throttle pin (Rimboym: 78) coupled to the inlet area.
In regards to claim 13, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge includes a spring (Rimboym: 85) coupled to a bottom retainer (Rimboym: it is considered that elements 82 and 83 constitute a bottom retainer).
In regards to claim 14, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge includes a diaphragm (Rimboym: 73) coupled to the bottom retainer (Rimboym: it is considered that the diaphragm 73 is coupled to the bottom retainer through the use of the threaded pin 80).
In regards to claim 15, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge includes a top retainer (Rimboym: 74) coupled to the diaphragm (Rimboym: it is considered that the top retainer 74 is coupled to the diaphragm through the use of the threaded pin 80).
Regarding claim 16, the Rimboym reference discloses a cartridge (it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) comprising a body (considered the combination of 81 and 77) with a first groove (it is considered that the upper portion of the seal 76 is received within the first groove) located on an external wall of the body where a first groove location is located above a diaphragm (the first groove is located above the diaphragm 73 in the orientation depicted in figure 2), the body including a body inlet area (it is considered that the opening through which the pin 78 extends constitutes a body inlet area) and a body outlet area (it is considered that the body outlet area is proximate the perforated spacer 75 constitutes a body outlet area); a seal (considered the upper portion of the seal 76 that is received within the first groove) coupled to the body via the first groove located on the external wall of the body (see figure 2); a throttle pin (78) including a pin (88) and a pin head (it is considered that the tip of the throttle pin 78 that interacts with element 79 constitutes a pin head) coupled to a top retainer (74; coupled through the threaded pin 80) through the [body inlet area; a spring cap (considered the combination of 71 and 84) with a second groove (the seal 72 is located within the second groove) located on an external wall of the spring cap (see figure 2) where a second groove location is located below the diaphragm (73; the second groove is located below the diaphragm 73 in the orientation depicted in figure 2), a spring cap O-ring (seal 72 constitutes an O-ring) coupled to the spring cap via the second groove located on the external wall of the spring cap; a spring (85) coupled to a bottom retainer (it is considered that elements 82 and 83 constitute a bottom retainer); the diaphragm coupled to the bottom retainer (the diaphragm 73 is coupled to the bottom retainer through the threaded pin 80 as depicted in figure 2); and the top retainer coupled to the diaphragm (it is considered that the diaphragm 73 is coupled to the top retainer 74 through the interaction of the threaded pin 80 with the throttle pin 78 and the nut 83).
The Rimboym reference does not expressly disclose wherein the seal received within the first groove is an O-ring.
However, the Hansen reference teaches a cartridge (see figure 1) having a body (48) having a first groove (O-ring seal 52 is located within the first groove) and a spring cap (4) having a second groove (O-ring seal 18 is located within the second groove) and wherein an O-ring (52) is received within the first groove and a spring cap O-ring (18) is received within the second groove wherein the O-ring (52) and the spring cap O-ring (18) seal against a housing (66).
The substitution of one known element (the seal received within the first groove is an O-ring as shown in Hansen) for another (the seal received within the first groove as shown in Rimboym) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the seal being an O-ring shown in Hansen would have yielded predictable results, namely, a seal between the body of the cartridge and the element in which the cartridge is inserted in Rimboym to prevent a leakage of fluid flow between the body of the cartridge and the element in which the cartridge is inserted.
In regards to claim 17, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein a pin area (it is considered that the outer circumferential surface of the pin 88 proximate the seal 76 as depicted in figure 2 constitutes a pin area) have a ratio of greater than 1 to a body area (it is considered that the internal circumferential surface of the body 81 that faces the pin 88 defines a body area wherein the internal circumferential surface of the body 81 is located radially inward of the screen 75; wherein a surface area of the pin area is greater than the surface area of the body area, and, therefore, the ratio of the pin area to the body area is greater than 1).
In regards to claim 18, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein a pinhead area (it is considered that the tip of the pin head of the pin 78 that contacts the element 79 defines a pinhead area) have a ratio of less than 1 to a body area (it is considered that the internal circumferential surface of the body 81 that faces the pin 88 defines a body area wherein the internal circumferential surface of the body 81 is located radially inward of the screen 75; wherein a surface area of the pinhead area is less than the surface area of the body area, and, therefore, the ratio of the pin area to the body area is less than 1).
In regards to claim 19, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge (Rimboym: it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) is configured to be inserted into a device (Rimboym: balance valve 17; see figure 1).
In regards to claim 20, the Rimboym reference of the combination of the Rimboym reference and the Hansen reference discloses wherein the cartridge (Rimboym: it is considered that the combination of 84, 71, 73, 81, 76 and 77 constitute a cartridge) is configured to be inserted into an existing device (Rimboym: balance valves 17 and 18; see figure 1) where the existing device has one or more inlet ports and outlet ports (Rimboym: it is considered that ports 13, 14, 15 and 16 define various ports in the balance valves 17 and 18) in any locations on the existing device.  

Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 5829477) in view of Newton (US 7617839).  
Regarding claim 1, the Graham et al. reference discloses a cartridge (14) comprising a body (26) with a first groove (considered the groove in which the seal 42 is located) located on an external wall of the body (the first groove is that supports the seal 42 is located on an external wall of the body 26 as shown in figure 3) where a first groove location is located above a diaphragm (considered the diaphragm 48 as shown in figure 3) (it is considered that the first groove in which the seal 42 is located is located on one side of the diaphragm 48 and wherein the first groove location can be considered to be located above the diaphragm when the cartridge 14 is rotated 180 degrees from the orientation depicted in the figure 3), the body including a body inlet area (considered the areas 32, 54 and 52) and a body outlet area (it is considered that the second groove 34 defines part of the outlet area), an O-ring (42) coupled to the body via the first groove located on the external wall of the body (see figure 3), a throttle pin (considered the portion of the stem assembly that extends through the opening in element 50 and the portion of the stem assembly that interacts with the spring within chamber 52 as shown in figure 3) coupled to a top retainer (considered the portion of the spring assembly 46 that extends through the diaphragm 48) through the inlet area (it is considered that a portion of the spring assembly 46 extends through the inlet area at the connection between the chamber 52 and the port 56 as shown in figure 3), a spring cap (28), a spring (62) coupled to a bottom retainer (considered the horizontal plate at the lower portion of the spring 62 wherein the horizontal plate is located on the upper surface of the diaphragm 48 as shown in figure 3), the diaphragm (considered the diaphragm 48 as shown in figure 3) coupled to the bottom retainer (it is considered that the diaphragm 48 is coupled to the lower retainer through the interaction with the top retainer at the upper portion of stem assembly 46) and the top retainer coupled to the diaphragm (through the interaction with the bottom retainer).
The Graham et al. reference does not disclose wherein the spring cap includes a second groove located on an external wall of the spring cap wherein the second groove location is located below the diaphragm and a spring cap O-ring coupled to the spring cap via the second groove located on the external wall of the spring cap. 
However, the Newton reference teaches a valve assembly having a body (12) and a spring cap (14) wherein the spring cap includes a groove (O-ring 20 is received within the groove area) located on an external wall of the spring cap (it is considered that the wall of the flange 18 that contains the groove that supports the O-ring 20 is an external wall of the spring cap) and a spring cap O-ring (20) coupled to the spring cap via the groove (see figure) located on the external wall of the spring cap.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap O-ring within the groove area as taught by the Newton reference in order to improve sealing between the spring cap and the body so that any potential fluid leakage can be reduced.
Further, it is considered that the location of the second groove would be located on the opposite side of the diaphragm compared to the first groove location.  Therefore, it is considered that the second groove location would be located below the diaphragm while the first groove location would be above the diaphragm when the cartridge of the combination of the Graham et al. reference and the Newton reference would be rotated 180 degrees relative to the orientation depicted in figure 3 of the Graham et al. reference).
In regards to claim 2, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge is configured to be inserted into a device (Graham et al.: 12).
In regards to claim 3, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge is configured to be inserted into an existing device (Graham et al.: 12) where the existing device has one or more inlet ports (Graham et al.: 18, 20) and outlet ports (Graham et al.: 22, 24).
In regards to claim 4, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein a cartridge inlet area (Graham et al.: considered the body inlet areas) and a cartridge outlet area (Graham et al.: at port 56 and groove 34) are in series with each other.
In regards to claim 5, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein a cartridge inlet area (Graham et al.: considered the area at chamber 52) and a cartridge outlet area (Graham et al.: considered the area at 56) are at a 90 degree angle to each other (see figure 3).
In regards to claim 6, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the body (Graham et al.: 26) includes a 360 degree outlet passage (Graham et al.: passage 34 extends around the body and defines the outlet passage).
In regards to claim 7, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the spring cap (Graham et al.: 28) is configured to create a seal by compressing the diaphragm to the body (Graham et al.: the diaphragm 48 is held between the spring cap 28 and the body 26 as shown in figure 3).
Regarding claim 8, the Graham et al. reference discloses a system (10) comprising a cartridge (14) with a cartridge inlet area (considered the areas 32, 54 and 52) and a cartridge outlet area (it is considered that the second groove 34 defines part of the outlet area), the cartridge including a spring cap (28); a diaphragm (48); a housing (12) with a housing inlet area (considered ports 18 and 20) and a housing outlet area (considered ports 22 and 24), wherein the cartridge transfers fluids from the housing inlet area (ports 18 and 20) to the housing outlet area (ports 22 and 24) independent of a relative position of the cartridge inlet area to the housing area and the cartridge outlet area to the housing outlet area (it is considered that the cartridge is able to be rotated relative to the housing while maintaining the fluid communication between the ports 18, 20 and the ports 22 and 24 since the cartridge inlet area includes a groove 32 that extends around the cartridge body and the cartridge outlet area includes a groove 34 that extends around the cartridge body; see also col. 3, lines 19-29; the cartridge inlet area (Graham et al.: considered the areas 32, 54 and 52) is always in alignment with the housing inlet area (Graham et al.: ports 18 and 20) and the cartridge outlet area (Graham et al.: it is considered that the second groove 34 defines part of the outlet area) is always in alignment with the housing outlet area (Graham et al.: ports 22 and 24) (see Graham et al. col. 3, lines 19-29; see also figure 2 and figure 3); therefore, it is considered that the Graham et al. reference discloses the structure that is capable of transferring at least one or more gases and one or more liquids from the housing inlet area to the housing outlet area independent of a relative position of the cartridge inlet area to the housing inlet area and the cartridge outlet area to the housing outlet area since fluid from the housing inlet area is always in communication (alignment) with the cartridge inlet area and that the housing outlet area is always in communication (alignment) with the cartridge outlet area).
The Graham et al. reference does not disclose wherein the spring cap includes a groove located on an external wall of the spring cap where a groove location is located below the diaphragm and a spring cap O-ring coupled to the spring cap via the groove located on the external wall of the spring cap.
However, the Newton reference teaches a valve assembly having a body (Newton: 12) and a spring cap (Newton: 14) wherein the spring cap includes a groove (Newton: O-ring 20 is received within the groove) on an external surface of the spring cap (Newton: it is considered that the wall of the flange 18 that contains the groove that supports the O-ring 20 is an external wall of the spring cap) and a spring cap O-ring (Newton: 20) coupled to the spring cap via the groove (Newton: see figure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap O-ring within the groove area as taught by the Newton reference in order to improve sealing between the spring cap and the body so that any potential fluid leakage can be reduced.
Further, it is considered that the second groove location would be located below the diaphragm when the cartridge of the combination of the Graham et al. reference and the Newton reference would be rotated 180 degrees relative to the orientation depicted in figure 3 of the Graham et al. reference).
In regards to claim 9, the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge (Graham et al.: 14) includes a body (Graham et al.: 26) with a first groove (Graham et al.: considered the groove in which the seal 42 is located), the body including a body inlet area (Graham et al.: considered the areas 32, 54 and 52) and a body outlet area (Graham et al.: it is considered that the second groove 34 defines part of the outlet area).
In regards to claim 10, the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge (Graham et al.: 14) includes an O-ring (Graham et al.: 42) coupled to the body (Graham et al.: 26) via the first groove (Graham et al.: see figure 3).
In regards to claim 11, the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge (Graham et al.: 14) includes a throttle pin (Graham et al.: considered the portion of the stem assembly that extends through the opening in element 50 and the portion of the stem assembly that interacts with the spring within chamber 52 as shown in figure 3) coupled to the inlet area (Graham et al.: it is considered that a portion of the spring assembly 46 extends through the inlet area at the connection between the chamber 52 and the port 56 as shown in figure 3).
In regards to claim 13, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge (Graham et al.: 14) includes a spring (Graham et al.: 62) coupled to a bottom retainer (Graham et al.: considered the horizontal plate at the lower portion of the spring 62 wherein the horizontal plate is located on the upper surface of the diaphragm 48 as shown in figure 3).
In regards to claim 14, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge includes a diaphragm (Graham et al.: considered the diaphragm 48 as shown in figure 3) coupled to the bottom retainer (Graham et al.: it is considered that the diaphragm 48 is coupled to the lower retainer through the interaction with the top retainer at the upper portion of stem assembly 46).
In regards to claim 15, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge (Graham et al.: 14) includes a top retainer (Graham et al.: considered the portion of the spring assembly 46 that extends through the diaphragm 48) coupled to the diaphragm (Graham et al.: through the interaction with the bottom retainer). 
Regarding claim 16, the Graham et al. reference discloses a cartridge (14) comprising a body (26) with a first groove (considered the groove in which the seal 42 is located) located on an external wall of the body (the first groove is that supports the seal 42 is located on an external wall of the body 26 as shown in figure 3) where a first groove location is located above a diaphragm (considered the diaphragm 48 as shown in figure 3) (it is considered that the first groove in which the seal 42 is located is located on one side of the diaphragm 48 and wherein the first groove location can be considered to be located above the diaphragm when the cartridge 14 is rotated 180 degrees from the orientation depicted in the figure 3), the body including a body inlet area (considered the areas 32, 54 and 52) and a body outlet area (it is considered that the second groove 34 defines part of the outlet area), an O-ring (42) coupled to the body via the first groove located on the external wall of the body (see figure 3), a throttle pin (considered the portion of the stem assembly that extends through the opening in element 50 and the portion of the stem assembly that interacts with the spring within chamber 52 as shown in figure 3) including a pin (considered the portion of the stem assembly 46 that extends through the opening in element 50) and a pinhead (considered the portion of the stem assembly 46 that interacts with the spring within chamber 52) coupled to a top retainer (considered the portion of the spring assembly 46 that extends through the diaphragm 48) through the inlet area (it is considered that a portion of the spring assembly 46 extends through the inlet area at the connection between the chamber 52 and the port 56 as shown in figure 3), a spring cap (28), a spring (62) coupled to a bottom retainer (considered the horizontal plate at the lower portion of the spring 62 wherein the horizontal plate is located on the upper surface of the diaphragm 48 as shown in figure 3), a diaphragm (considered the diaphragm 48 as shown in figure 3) coupled to the bottom retainer (it is considered that the diaphragm 48 is coupled to the lower retainer through the interaction with the top retainer at the upper portion of stem assembly 46) and the top retainer coupled to the diaphragm (through the interaction with the bottom retainer) wherein the top retainer is located between the body and the diaphragm (see attached (attached above) annotated figure 3 of Graham et al.).
The Graham et al. reference does not disclose wherein the spring cap includes a second groove located on an external wall of the spring cap where a second groove location is located below the diaphragm and a spring cap O-ring coupled to the spring cap via the second groove located on the external wall of the spring cap. 
However, the Newton reference teaches a valve assembly having a body (12) and a spring cap (14) wherein the spring cap includes a groove (O-ring 20 is received within the groove area) located on an external wall of the spring cap (it is considered that the wall of the flange 18 that contains the groove that supports the O-ring 20 is an external wall of the spring cap) and a spring cap O-ring (20) coupled to the spring cap via the groove (see figure) located on the external wall of the spring cap.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the spring cap of the Graham et al. reference with a groove area and a spring cap O-ring within the groove area as taught by the Newton reference in order to improve sealing between the spring cap and the body so that any potential fluid leakage can be reduced.
Further, it is considered that the second groove location would be located on the opposite side of the diaphragm compared to the first groove location.  Therefore, it is considered that the second groove location would be located below the diaphragm while the first groove location would be above the diaphragm when the cartridge of the combination of the Graham et al. reference and the Newton reference would be rotated 180 degrees relative to the orientation depicted in figure 3 of the Graham et al. reference).
In regards to claim 17, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein at least one of a pin area and a pinhead area have a ratio greater than 1 to the body area (Graham et al.: it is considered that the diameter of the pinhead of the stem assembly 46 is greater than a diameter of a body area, considered to be the opening through element 50, and, therefore, it is considered that the area of the pinhead is greater than the area of a body area at the opening through element 50 so that the ratio of the area of the pinhead to the area of a body area at the opening through element 50 is greater than 1).
In regards to claim 18, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein at least one of a pin area and a pinhead area have a ratio of less than 1 to a body area (Graham et al.: it is considered that the diameter of the pin of the stem assembly 46 is less than a diameter of a body area, considered to be the opening through element 50, and, therefore, it is considered that the area of the pin is less than the area of a body area at the opening through element 50 so that the ratio of the area of the pin to the area of a body area at the opening through element 50 is less than 1).
In regards to claim 19, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge is configured to be inserted into a device (Graham et al.: 12).
In regards to claim 20, the Graham et al. reference of the combination of the Graham et al. reference and the Newton reference discloses wherein the cartridge is configured to be inserted into an existing device (Graham et al.: 12) where the existing device has one or more inlet ports (Graham et al.: 18, 20) and outlet ports (Graham et al.: 22, 24).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753